Citation Nr: 1705892	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  08-03 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Jacksonville, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2008, the Veteran presented sworn testimony during a RO conference in Jacksonville, Mississippi, which was presided over by a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the Veteran's claims file.  The Veteran was informed

In October 2012, the Board remanded the matter to the AOJ for further evidentiary development, which included providing a VA examination regarding the status of his diabetic disability.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet.  App. 268 (1998).

A review of the record reflects that the AOJ has complied with some of the Board's remand directives.  Unfortunately, the VA examination provided to the Veteran has been found inadequate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

	(CONTINUED ON NEXT PAGE)



REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to an increased rating in excess of 20 percent for diabetes.  

VA Examination Inadequate

While the October 2012 remand directive requested a VA examination to determine the status of the Veteran's diabetes, the examination he was provided only reviewed one year prior to the date of examination when assessing some of the criteria for an increased rating.  This was an error and a new examination is warranted which assess the total appeal period.  

Outstanding VA Treatment Records from August 2010 to March 2016

VA treatment records have not been collected from August 2010 to March 16, 2016 from the Gulf Coast Veterans Health Care System in Biloxi, Mississippi.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because these VA treatment records may contain pertinent information to the Veteran's claim, VA is obligated to obtain them.  See Stegall, supra.

TDIU - Intertwined

The development requested in connection with the foregoing claims could have bearing on whether an award of TDIU is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the Gulf Coast Veterans Health Care System in Biloxi, Mississippi and all associated outpatient center and clinics.  In particular, the AOJ should retrieve VA treatment records from August 2010 to March 16, 2016 and from March 21, 2016 to present should be collected.  Any archived records should be retrieved from storage.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159. 

2.  Schedule a VA compensation examination to assess the severity of the Veteran's service-connected diabetes mellitus type II.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  All indicated tests and studies should be performed, and the examiner should review such results prior to completing the report.

In particular, the examiner must indicate whether and to what extent the Veteran requires treatment with restricted diet, insulin, oral hypoglycemic agents, frequent visits to a medical care provider, or hospitalization, including specifying whether there has been regulation of activities.  "Regulation of activities" is defined by 38 C.F.R. § 4.119, DC 7913, as the "avoidance of strenuous occupational and recreational activities."  But medical evidence is required to show that occupational and recreational activities have been restricted, so the Veteran merely saying, for example, that he sometimes has to take it easy, do less, or things of that sort is insufficient.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).

The examiner also must indicate whether the Veteran has experienced episodes of ketoacidosis, hypoglycemic reactions, and/or weight loss.

3.  The Veteran should be scheduled for a VA TDIU examination.  The Veteran's claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 
 
Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the combination of his service-connected disabilities. 
 
The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.
 
To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders. 
 
The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



